       Case 2:17-cr-00284-GJP Document 459 Filed 08/04/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                              CRIMINAL ACTION
                                                       NO. 17-00284-1
MICHAEL MILCHIN


                                     ORDER

      AND NOW, this 4th day of August 2020, upon consideration of Michae Mi chi

Motion for Release (ECF Nos. 437 & 444) a d he g   e    e   Re    e (ECF N s.

442 & 454), it is ORDERED that the Motion is DENIED.




                                            BY THE COURT:



                                             /s/ Gerald J. Pappert
                                            _______________________
                                            GERALD J. PAPPERT, J.




                                        1
